Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.

Applicant’s amendment
Applicant’s amendment filed 12/9/2021 has been received and entered.  Claims 1 and 21 have been amended, and claims 4-20, 22-24, 27-30 have been cancelled.
Claims 1-3, 21, 25, 26 and 31 are pending.

Petition for PPH
The petition filed under 37CFR1.102a on 4/13/2020 was GRANTED (see paper mailed 4/20/2020).  
Applicant’s response filed 12/9/2021 to the final mailed 9/9/2021 did not require an extension of time.


Election/Restriction
Applicant’s election without traverse of the species of APOBEC with the signature of TpCpN to TpApN and a data source of whole genome sequencing in the reply filed on 7/20/2020 was acknowledged.  As noted previously, in the initial search it did not appear to be an undue burden to examine the class of enzymes and consequently the corresponding signatures, and the restriction between the signatures was withdrawn.
In prosecution, the claims were amended from a computer implemented method for predicting outcome, to a method of treatment of cancer; and to advance prosecution a switch in invention is being permitted since in part the claims still recited and require similar steps of assessing the read data that were previously examined.
With respect to the election of species, claim embodiments drawn to POLE and other sources of sequence data are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020. 
No new arguments nor comments are made in Applicant’s response regarding the restriction of record.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-3, 21, 25, 26 and 31 are currently under examination.
Priority
This application filed 2/22/2019 is a national stage filing of PCT/US2017/048629 filed 8/25/2017, which claims benefit to US provisional application 62/379700 filed 8/25/2016.
Applicants have not commented on the summary of priority.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 21, 25, 26 and 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Amendment to the claim for ‘whole genome and/or exome” is supported in the specification and addresses the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  
Specifically, claim 1 has been amended to delete the limitation of  ‘obtaining’.. ‘whole exome omics data’ and addresses the basis of the rejection.

Claims 1-3, 21, 25, 26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 as amended is unclear and appears incomplete with the connection and ability in the analysis steps.  As amended, the claim requires obtaining a sample and broadly sequencing the whole genome and/or exome, and while determining variants between tumor and control samples for determining a mutation and signature or MSI appears straightforward, it is unclear how ‘over-expression of a plurality of genes’ is obtained from sequence data since genomic sequence read information is not associated with expression data.  Dependent claims set forth greater detail for the number of genes analyzed and further steps of analysis, but do not address how sequence data is associated with the step of determining over-expression as amended.
More clearly setting forth steps for analysis and providing expression data, or support for how sequence data from the genome or exome provides the basis of determining expression levels would address the basis of the rejection.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 21, 25, 26 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Independent claim 1 has been amended and still is now directed to a method to treat cancer with immune therapy based on the status identified in information data about the genome.  More specifically, as amended the claims require obtaining a tumor and normal sample from a cancer patient, sequencing the whole genome and/or exome for the analysis of mutational signatures, MSI and over expression of a plurality of genes, then generically and broadly treating the patient with immune therapy.
For purposes of the 101 analysis, the amendments have broadened the breadth as there is no necessary correlation with what is observed and treatment (portion indicating requirements for treatment have been deleted), and treatment requires generically ‘neoepitopes’ without an indication where these are derived.  The claims now set forth in the alternative to sequence the whole genome or the exome of which the whole exome was previously analyzed.  Providing the whole genome would include the exome in addition to other possible informative sequences.  For purposes of analysis, the steps for obtaining sequence reads have been amended to be active steps and considered additional elements under step 2B.  Review of the specification and art of record provides that such methods were known and conventionally used to provide sequence reads (see [0020]-[0021] citing prior applications for example).
Response to Applicant’s arguments
Applicant note claims have been amended require obtaining samples and whole exome/genome sequence data which are steps that cannot be performed in one’s mind.  Applicants argue that the genome contains 30 million base pairs (citing Wiki), and that it is impossible to compare matched samples in view of the complexity of the information with respect to step 2A of the analysis.  Applicants argue that the claims do not recite simply analyzing data with the POLE or APOBEC signatures, but require finding them within the genome.  Applicants argue that the invention that the information is used to provide a tailored medication based on the use of neoepitopes.  Applicant’s arguments and amendments to the claims have been fully considered, but not found persuasive.
The amendments to the claims have been noted above, however as broadly set forth and in light of the guidance of the specification appear to be directed to the abstract steps of analysis of sequence read data.  It is acknowledged that the claims have been amended to recite obtaining whole exome and/or genome data, and that depending on the source can comprise a large amount of sequence read information, however the claims only require analyzing or using a small fraction of the potential data size as evidenced in the independent claim requiring ‘at least one’ and dependent claim 25 requiring no more than 5 sequences.  
With respect to the treatment step, it is noted that there are two components to the therapy but generically and broadly as check point inhibitors and neotypes that are not defined by the process nor flow from the claimed steps.  Further, the art of record indicates that different cancers are treated differently and the instructions for treatment conditions on what is observed in the analysis steps have been assessed and not found sufficient to make the claims patent eligible as a practical application of the judicial exception as provided above.  
As noted previously, providing the analysis be performed by a computer is found insufficient to make the claim patent eligible, as the steps appear that they could be performed in one’s mind or on paper.  While there is three pieces of data being analyzed, there is not complexity nor amount to the data, and appears that if one were to provide exome data with a signature, MSI instability and expression information about the listed genes, one could summarize after observing the data if any of the conditions are met and suggest or predict an possible outcome that might be correlated to the data.  While in prosecution the claim has been amended to recite a computer, there does not appear to be a necessity for performing the steps and more generally are drawn to the implementation of the broad instruction with the use of general purpose computer. Further, while the potential for 30 million base pairs being part of the data set, obtaining exome sequences in silico are not obtained in a vacuum and given the art of record appear that they would have relevant information about the exome read data (for example what the sequence represents-cancer, what gene it aligns to,…).  It has been acknowledged that providing several means of assessing the state of the cancer cell and providing a correlation between them and together making a prediction may be more informative than any one single piece of sequence data, however a method of abstract steps is still abstract, and the broad steps of obtaining exome data and instructions to use immunotherapy for cancer treatment were both known and it appears that the specification requires the knowledge to enable the treatment using what is known in the art absent any specific guidance provided by the specification.  Here, even if evidence supported the breadth of the claim, providing steps to analyzing data to observe a correlated event and then making a prediction based on the proposed correlation is considered a judicial exception.  Using more than one correlation does not appear to be surprising nor significantly more under the current 101 analysis framework, and given the evidence of record does not make the claim patent eligible.  
Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Previous rejection of record.
In review of the claims, while the claims have been amended to recite whole exome data, step 1 requires looking at ‘at least one of an APOBEC mutational signature’ and dependent claim 2 sets forth ‘at least one additional’ signature, and claim 5 provides for observing ‘five genes’ that is present in the whole exome data that is obtained as a first step.  The guidance for obtaining exome data finds support in [0021] which teaches:
“In general, it is therefore contemplated that the omics analysis includes whole genome and/or exome sequencing, RNA sequencing and/or quantification, sequencing and/or quantification of cfRNA and/or cfDNA, and/or proteomics analysis. Among other options, it is noted that genomic analysis can be performed by any number of analytic methods, however, especially preferred analytic methods include WGS (whole genome sequencing) and exome sequencing of both tumor and matched normal sample, typically done using next generation sequencing. In the same way, cfDNA may be quantified and analyzed after isolation from the bodily fluid. Computational analysis of the sequence data may be performed in numerous manners. In most preferred methods, however, the analysis is performed in silico by location-guided synchronous alignment of tumor and matched normal samples from the same patient as, for example, disclosed in US 2012/0059670A1 and US 2012/0066001A1 using BAM files and BAM servers. Of course, alternative file formats (e.g., SAM, GAR, FASTA, etc.) are also expressly contemplated herein.” 

and provides that the data can be obtained by a physical means of sequencing or in silico from databases (as also supported in the cited references).  In addition to the specific changes that are to be determined set forth in the claims, the specification provides that these are known changes caused by the activity and provide various references to support means to observe the sequences and observation that these were observed in cancer previously.  For example at [0026] and [0030] it is taught:
“While there are numerous suitable mutational signatures it should be appreciated that particularly preferred mutational signatures have a frequency and base change patterns that produce a high rate of nonsense or missense mutations, which in turn lead to defective protein function and a higher rate of neoepitopes that are 'visible' to the immune system (i.e., that are bound by a patient's MHC complex for presentation on antigen presenting cells). Among other mutational signatures APOBEC and POLE signatures are especially preferred. Indeed, APOBEC mutations are frequently found in cancers (see e.g., Nat Genet 2013 September; 
45(9): 970-976; Genome Res 2016; 26: 174-182). For example, APOBEC3A and 3B are cytidine deaminases of the APOBEC family, and are among the main factors causing mutations in human cancers. The APOBEC cytidine deaminase converts cytosine to uracil, which usually results in C--T or C--G mutations, and much less frequently, in C--A mutations. Moreover, fractions of the APOBEC-induced mutations occur as clusters in single-stranded DNA produced during repair of double-stranded breaks (DSBs), and such clusters ("kataegis") are contemplated suitable for use herein.” 

“With respect to identification of APOBEC and POLE signatures, it should be noted that various manners are known to identify such signatures (see e.g., Nature 2013 August 22; 8Attny Dkt No. 102402.0034US Client ID. 000582.1US 
500(7463): 415-421; Genome Res. 2016. 26: 174-182; Nat Genet. 2013 September; 45(9): 
970-976; US 2012/0059670, or US 2012/0066001). However, it is particularly preferred that the tumor mutational signatures are identified against a matched normal control sample from the same patient using location guided synchronous alignment. Such alignment can provide output files (e.g., using vcf format) and information on type and location, as well as allow for classification into a particular mutational signature.”

A search of the specification for quantify finds the term twice and provides the general guidance for step 2 teaching the use of known methodology, for example at: 
“[0022] Likewise, RNA sequencing and/or quantification can be performed in all manners known in the art and may use various forms of RNA. For example, preferred materials include mRNA and primary transcripts (hnRNA), and RNA sequence information may be obtained from reverse transcribed polyA+-RNA, which is in turn obtained from a tumor sample and a matched normal (healthy) sample of the same patient. Likewise, it should be noted that while polyA+-RNA is typically preferred as a representation of the transcriptome, other forms of RNA (hn-RNA, non-polyadenylated RNA, siRNA, miRNA, etc.) are also deemed suitable for use herein. Preferred methods include quantitative RNA (hnRNA or mRNA) analysis and/or quantitative proteomics analysis. Most typically, RNA quantification and sequencing is performed using qPCR and/or rtPCR based methods, although other methods (e.g., solid phase hybridization-based methods) are also deemed suitable. Viewed from another perspective, transcriptomic analysis may be suitable (alone or in combination with genomic analysis) to identify and quantify genes having a cancer and patient specific mutation. In the same way, cfRNA may be quantified and analyzed after isolation from the bodily fluid, and analysis typically includes a step of reverse transcription. 
[0023] Similarly, proteomics analysis can be performed in numerous manners, and all known manners or proteomics analysis are contemplated herein. However, particularly preferred proteomics methods include antibody-based methods and mass spectroscopic methods (and especially selected reaction monitoring). Moreover, it should be noted that the proteomics analysis may not only provide qualitative or quantitative information about the protein per se, but may also include protein activity data where the protein has catalytic or other functional activity. Exemplary techniques for conducting proteomic assays include US7473532 and US9091651.”

While the specification and art provides a variety of means to determine MSI, the specification provides: 
“[0033] With respect to microsatellite instability (MSI) analysis the inventors contemplate that relatively large numbers of expressed neoepitopes can be used as a proxy indicator for MSI and certain genetic defects that are identifiable via their corresponding mutational signatures (e.g., APOBEC and conversion of cytidine to uracil) as further discussed in more detail below. As such, exome and/or high-throughput genome sequencing allows for rapid and specific identification of patient specific neoepitopes, particularly where the analysis also takes into account matched normal tissue of the same patient. For example, one method of determining MSI using quantification of expressed and MHC-bound neoepitopes is described in US 2017/0032082. However, other suitable methods of detecting and classifying MSI are also known in the art and described elsewhere (e.g., Nature Communications 2017; DOI: 
10.103 8/ncomms 15180).” 

and a preferred embodiment to ‘infer’ MSI:
“[0014] With respect to the genes associated with checkpoint inhibition, it is generally contemplated that these genes include at least one, or at least two, or at least three, or at least four, or at least five of IDO, TDO, TIM3, CD40, LAG3, PD-L1, PD-L2, CTLA4, PDT, and IL2. While not limiting to the inventive subject matter, MSI status is preferably inferred from a quantity of neoepitopes that bind to an MHC complex of the patient.”

The final step of the claims is a conditional step based on the analysis for the treatment with immune therapy upon identification and based on steps where a patients data is obtained and analyzed (note in prosecution, the steps were performed for prediction for an outcome and provided not specific treatment) based on three observations of data, and as amended the claims are directed to ‘identifying” (versus obtaining from a sample) within data an APOBEC signature, determine MSI status and quantifying expression of checkpoint inhibitor genes, and require a list of known specific APOBEC base changes one might expect to see, list several known genes generally known and associated with immune response and target therapies for some cancers, and provide analysis of MSI which sometimes can be associated with progression in various cancers. In all, the claims provide for comparing data from a tumor sample and control normal sample for mutational signatures, immunomodulatory gene expression and MSI for any type of cancer at any stage, and based on the observed signature, presence of MSI and over-expression of the listed genes treat a patient with immune therapy that includes checkpoint inhibitors and epitope/vaccine ‘targeting neoepitopes’ and NK cells that have been modified (i.e. recombinant) to target neoepitopes.  The dependent claims have been amended, and still set forth the nature of possible mutation, the source of the mutagen, the cell type and source of the data.

For step 1 of the 101 analysis, the claims as amended are found to be directed to a statutory category as a method which sequence data of the whole exome is analyzed and used as an assessment in the delivery of treatment of cancer with immunotherapy.
For step 2A of the 101 analysis, the judicial exception of the claims as amended are the steps as they are directed to steps in the analysis of the omics data obtained, and comprise analyzing the omics data and using the data for prediction based on possible correlations or relationships of the information that may be present in the omics data.  The judicial exception is a set of instructions for analysis of omics/sequence data and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, it is noted that the claim recites the source and types of whole exome data being analyzed, but without any limitation or detail to the amount or complexity or the necessary requirement that any of the listed APOBEC signature, determine MSI status and quantifying expression of checkpoint inhibitor genes is present in the data.  As noted in the claim analysis, the present claim requires as little as one, and dependent claims provide up to 5 as specific limitations required of the claims, and appear to indicate that while a whole exome is obtained, only a few sequences are required for the analysis and to practically practice the claim.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended have a new final step of treating cancer with immune therapy.  In view of the claims and guidance of the specification, there is no specific immune therapy that is applied or required, and in view of the art of record appears to vary between cancers and conditions reported for a given specific cancer.  Importantly, given the high level instruction to treat it is viewed as an instruction based on a correlation of possible observations of the exome data relative to APOBES, MSI and check point inhibition genes.   The claim as a whole provides for instructions to analyze three forms of information that may be present within whole exome data, and based on the analysis provide a summary relative to what is observed as a prediction for therapy.  The claims recite what the signature comprises relative to a sequence change, genes whose expression is evaluated and providing microsatellite instability information, this judicial exception requires steps recited at high level of generality with respect to how or where these types of data are observed, and for the particulars of the method are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, the independent claim as amended is a method of treatment and recites additional element of treatment which is viewed as instruction and dependent on the possible presence of the correlation of the exome data recited in the claims.  Given the guidance of the specification treatment steps are conditional on the analysis and are found to be the steps only related to correlations of analyzing omics/sequence data for predictions that are correlated to the observations.  As such, the claims do not provide for any additional element to consider under step 2B where it is practically applied as generally set forth.  The concept a APOBEC signature mutations were known and associated with cancer (see for example Rebhandl et al Leuk 2014 or Zuan et al Carc 2013-of record), as well as mutational load and prognosis relative to cancer progression.    Additionally, the use of immunotherapy for treatment of cancer was an active area of research and was suggested for use in a variety of cancers as associated with MSI identified in the cancer (see Gargiulo et al 2016 -of record).  To the extent the process can be implemented on a computer (as implied in the use of specific computer file formats) it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of exome sequence data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and correlate data present in the exome sequence data forms.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-3, 21, 25, 26 and 31 do not recite something significantly different than a judicial exception.   Claims 1-3, 21, 25, 26 and 31 are directed towards a method of receiving exome sequence data and comparing the data to identify possible correlations within the data that may correlate with an outcome of immunotherapy without specifically defining the considerations and steps of calculating and comparing necessary for the breadth of the claims, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Conclusion
No claim is allowed. 
A search of the art relative to various forms of alterations in cancer and association with immunotherapy has identified:
Gubin et al. (2015) who provide an overview of studies that demonstrate that mutational load correlates with the response of melanomas to immunotherapy.  In the genetic analysis, it was found that mutational load it-self was a better indicator of response to a variety of immunotherapies, and that all neoantigens were patient-specific and most likely represent ‘passenger” mutations that do not directly contribute to tumorigenesis.
Snyder et al. (2014) as evidence that in the field of cancer genetics that data suggests a need for an expanded definition of the previous categories of driver and passenger mutations in view of evidence that exonic missense mutations in general confer increased MHC class I binding and confirm the hypothesis that some mutations formerly categorized as passengers may in fact represent “immune determinants.”  They hypothesized that an increased mutational burden in metastatic melanoma samples would correlate with a benefit from CTLA-4 blockade, and demonstrate that there was a significant difference in mutational load between patients with a long-term clinical benefit and those with a minimal benefit or no benefit.
Le et al. (2015) who demonstrate high numbers of somatic mutations and potential mutation-associated neoantigens were associated with longer progression-free survival and with a trend toward objective response, and results that suggest that the evaluation of tumor genomes can help guide immunotherapy. They support the view that the number and type of alterations may prove to be valuable for judging the potential usefulness of immune checkpoint inhibitors, even in mismatch repair–proficient cancers.  Most importantly, our results show an approach for the treatment of a specific class of tumors that is based solely on genetic status — that is, without regard to the underlying tumor type.

Given the art of record, it is clear from the art of record that alterations consistent with APOBEC signature, MSI status and changes in expression of checkpoint inhibitor genes could be identified in a variety of cancer/tumors and may even serve to identify possible antigens for immune-therapy; the art does not demonstrate or support that there is a consistent pattern that would allow identification of any APOBEC signature, determining generally MSI status and quantifying expression of any variety of checkpoint inhibitor genes was proposed wherein it would or could be used for prediction of patient treatment and outcome.
As noted in prosecution the concept of APOBEC signature, MSI status and expression of checkpoint inhibitor genes in cancer were all subjects of active research in cancer biology.  For example, Seplyarskiy et al. provide mechanisms and specifically that APOBEC-induced mutations in human cancers are strongly enriched on the lagging DNA strand during replication in cancer cells.  Cescon et al analysis of APOBEC3B expression in breast cancer demonstrates that changes in samples analyzed reflect cellular proliferation, while a deletion polymorphism is associated with immune activation.  Finally, Helleday et al. provide mechanisms underlying mutational signatures in human cancers from a variety of sources and teach that alterations in proteins produced from modified genes may serve as epitopes in immune-therapy based treatments of cancer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                            /Joseph Woitach/Primary Examiner, Art Unit 1631